                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION AT PIKEVILLE
                                     CRIMINAL MINUTES – GENERAL

Case No. 7:20-CR-08-REW                      At:: London                   Date: July 8, 2021


USA vs. Jason North                       X present        X custody         bond           OR        Age

PRESENT: HON. ROBERT E. WIER, U.S. DISTRICT JUDGE

      Michelle Sliter      Kimberley Keene        R. Nicholas Rabold            James Nick Sloan
      Deputy Clerk          Court Reporter       Assistant U.S. Attorney       US Probation Officer

Counsel for Deft Patrick E. O’Neill              X    present          retained         X appointed

PROCEEDINGS: ALLOCUTION HEARING

         The parties appeared as noted for Allocution and Sentencing. The Court thoroughly reviewed the record,
 noting the objection filed June 30, 2021 (DE 26) to Judge Atkins’s Recommended Disposition filed June 24, 2021
 (DE 25).

         The Court heard statements and arguments of counsel. The Defendant requested the Court to impose a
 sentence of eight to ten months of imprisonment with no term of supervised release to follow, and the Defendant
 allocuted. The United States made an oral motion for an upward variance for the reasons as fully detailed on the
 record. At the conclusion of the announced sentence, the Clerk advised North of his appellate rights.

        Accordingly, the Court ORDERS as follows:

        1. The Court ADOPTS the Magistrate Judge’s Recommended Disposition (DE 25) in part. The Court
            REVOKES Defendant’s previously-imposed term of supervised release. A Judgment in conformity
            with the Court’s ruling shall be forthcoming.

        2. The Court remands Defendant to USMS custody pending designation by the Bureau of Prisons
            regarding service of his sentence.

 This 8th of the July, 2021.




Initials of Deputy Clerk mrs
TIC/35




1|Page
